Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 and 19-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geng et al (NPL: A publishing method of lightweight three-dimensional assembly instruction for complex products, 2015), hereinafter Geng.

Claim 16 (new). A method for automatically creating work instructions for a production process, the method comprising: 
Geng discloses a) receiving a simulation data structure, the simulation data structure enabling a simulation of a production process of a product and the simulation data structure including: simulation data including a virtual model of the product and defining one or several production process steps, each production process step including an operation to be performed on the product being simulated by the simulation data; and production process information; 
Geng: (page 4-5 section 3.2) 

    PNG
    media_image1.png
    676
    627
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    706
    463
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    649
    701
    media_image3.png
    Greyscale

Geng discloses b) automatically collecting, for each step of the production process, step related production process information, and temporally tagging the step related production process information with respect to the simulation of the production process step to create from the collected step related production process information an electronic work instruction including temporal data enabling a temporal synchronization of a display of the electronic work instruction with a display of the simulation result.  
Geng: (page 5 section 3.2) 

    PNG
    media_image4.png
    187
    461
    media_image4.png
    Greyscale

See Fig. 3 for automatically collecting, for each step of the production process, step related production process information.
Temporally tagging the step related production process information with respect to the simulation of the production process step correspond to mapping step of Geng.
Geng: (page 5 section 3.3) 

    PNG
    media_image5.png
    177
    466
    media_image5.png
    Greyscale

See Fig. 6 for create from the collected step related production process information an electronic work instruction including temporal data enabling a temporal synchronization of a display of the electronic work instruction with a display of the simulation result.  

Regarding Claim 24, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 24 recites “a data processing system, comprising: a processor; and an accessible memory;”.
Geng discloses a data processing system, comprising: a processor; and an accessible memory on (page 8) “onsite workers can open the instruction on the PDA or PC, browse the assembly instruction, select specific operation or step and click the interactive button on the PDF file to real-time simulate the assembly process according to the assembly path, and interactively view the details of assembly process from any perspective in 3D environment.”

Regarding Claim 28, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 28 recites “A non-transitory computer-readable medium encoded with executable instructions that, when executed, cause one or more data processing systems to
Geng discloses A non-transitory computer-readable medium encoded with executable instructions that, when executed, cause one or more data processing systems to on (page 8) “onsite workers can open the instruction on the PDA or PC, browse the assembly instruction, select specific operation or step and click the interactive button on the PDF file to real-time simulate the assembly process according to the assembly path, and interactively view the details of assembly process from any perspective in 3D environment.”
Claim 17 (new). The method according to claim 16, Geng discloses which further comprises assembling components or parts of the product in the production process step.  
Geng: (page 3 section 1) 

    PNG
    media_image6.png
    283
    472
    media_image6.png
    Greyscale


Claim 19 (new). The method according to claim 16, which further comprises determining the temporal data from temporal tagging or indexing of the collected step related production process information.  
Geng: (page 5 section 3.3) 

    PNG
    media_image7.png
    483
    457
    media_image7.png
    Greyscale


Claim 20, 26 and 30
Geng discloses which further comprises carrying out the temporal tagging of the step related production process information with respect to the simulation of the production process step, for each production process step, by automatically correlating a simulation result of the production process of the product as obtained from the simulation data for the production process step with the collected step related production process information to determine the temporal data for the electronic work instruction.  
Geng: (page 4 section 3.1)

    PNG
    media_image8.png
    465
    463
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    373
    954
    media_image9.png
    Greyscale



Claim 21, 25 and 29
Geng discloses c) for each production step, using the temporal data for synchronously displaying the electronic work instruction and the simulation result.  
Geng: (page 8-9 section 4) See Fig. 16 for step c).

    PNG
    media_image10.png
    522
    707
    media_image10.png
    Greyscale


Claim 22 (new). The method according to claim 21, Geng discloses which further comprises displaying for each production step and in addition to the electronic work instruction, a time scale showing a chronological succession of each step.  
Geng: (page 9 section 4) See Fig. 11 for displaying for each production step and in addition to the electronic work instruction, a time scale showing a chronological succession of each step.

    PNG
    media_image11.png
    716
    1040
    media_image11.png
    Greyscale


Claim 23 and 27 
Geng discloses which further comprises storing the collected step related production process information in a data structure divided per production process step and stored by chronological order according to a simulation time of the production process.  
Geng: (page 7-8)

    PNG
    media_image12.png
    47
    448
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    106
    468
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    164
    471
    media_image14.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as obvious over Geng et al (NPL: A publishing method of lightweight three-dimensional assembly instruction for complex products, 2015), hereinafter Geng.

Claim 18 (new). The method according to claim 17, Geng discloses which further comprises disassembling components or parts of the product in the production process step.  
Geng: (page 3 section 1) disclose assembling components or parts of the product in the production process step.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembling step to include disassembling step, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable arrangement involves only routine skill in the art.  See MPEP 2144.04 IV. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148